DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 12/31/2020 has been entered. Claims 6-8, 16 and 20 were cancelled. Claims 1-5, 9-15 and 17-19 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejections.  

Allowable Subject Matter
Claims 1-5, 9-15 and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Claim 1 contains allowable subject matter “the straight region being a radially innermost portion of the main vane that extends straight and has a constant thickness in a circumferential direction of the diffuser”.
In the closest prior art, Schuldt (U.S. Pre-Grant Publication No. 2017/0102005) discloses a diffuser for a compressor, comprising: a body having a ring shape (ring shaped body of diffuser 1; figure 4) and comprising: a fluid inflow face extending along a radial direction of the diffuser; and a rim bent from the fluid inflow face; main vanes formed on the fluid inflow face and the rim to guide fluid; and at least one splitter vane disposed between at least one adjacent main vanes of the main vanes to guide the fluid (see annotated figure 6 below).


    PNG
    media_image1.png
    477
    937
    media_image1.png
    Greyscale


Nishida (U.S. Patent No. 5,516,263) is another prior art teaching wherein two splitter vanes (6; figure 3) are disposed between two adjacent main vanes (5).
Tarnowski (U.S. Pre-Grant Publication No. 2016/0053774) is another prior art teaching wherein each main vane of the main vanes comprises inflection points formed in a same side edge of a radial guide portion of the main vane, wherein each of the two inflection points is a point in which a change in a direction of curvature occurs (inflection points I1 and I2 on both extrados 13 and intrados 14 of vane 10; figure 3). 
Liu (U.S. Pre-Grant Publication No. 2017/0051755) is another prior art teaching wherein the radial guide portion of each main vane of the main vanes further comprises a straight region adjacent to a center of the body (guide vanes having straight portion located near the center of the body; figure 7). 
However no prior art of the record sufficiently teaches the straight region being a radially innermost portion of the main vane that extends straight and has a constant thickness in a circumferential direction of the diffuser. Therefore, it would not have been obvious to one of ordinary skill in the art to modify the prior art to create the claimed invention.


Claims 17-19 are also allowed because they contain the same allowable subject matter “the straight region being a radially innermost portion of the main vane that extends straight and has a constant thickness in a circumferential direction of the diffuser”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745